
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 111
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Hagel (for himself,
			 Mr. Lugar, Mr.
			 Obama, Ms. Murkowski, and
			 Mr. Gregg) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on
			 Finance
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Senate that the
		  United States should expand trade opportunities with Mongolia and initiate
		  negotiations to enter into a free trade agreement with
		  Mongolia.
	
	
		Whereas Mongolia declared an end to a one-party Communist
			 state in 1990 and embarked on democratic and free-market reforms;
		Whereas these reforms included adopting democratic
			 electoral processes, enacting further political reform measures, privatizing
			 state enterprises, lifting price controls, and improving fiscal
			 discipline;
		Whereas since 1990, Mongolia has made progress to
			 strengthen democratic governing institutions and protect individual
			 rights;
		Whereas the Department of State found in its 2005 Human
			 Rights Report that Mongolia generally respected the human rights of its
			 citizens although concerns remain, including the treatment of prisoners,
			 freedom of the press and information, due process, and trafficking in
			 persons;
		Whereas the Department of State found in its 2005
			 Religious Freedom Report that Mongolia generally respects freedom of religion,
			 although some concerns remain;
		Whereas Mongolia has been a member of the World Trade
			 Organization since 1997, and a member of the International Monetary Fund, the
			 World Bank, and the Asian Development Bank since 1991;
		Whereas in 1999 the United States provided permanent
			 normal trade relations treatment to the products of Mongolia;
		Whereas the United States and Mongolia signed a bilateral
			 Trade and Investment Framework Agreement in 2004;
		Whereas Mongolia has expressed steadfast commitment to
			 greater economic reforms, including a commitment to encourage and expand the
			 role of the private sector, increase transparency, strengthen the rule of law,
			 combat corruption, and comply with international standards for labor and
			 intellectual property rights protection;
		Whereas bilateral trade between the United States and
			 Mongolia in 2005 was valued at more than $165,000,000;
		Whereas Mongolia has provided strong and consistent
			 support to the United States in the global war on terror, including support for
			 United States military forces and, since May 2003, contributed peace keepers to
			 Operation Iraqi Freedom, artillery trainers to Operation Enduring Freedom, and
			 personnel to the United Nations peace-keeping operations in Kosovo and Sierra
			 Leone;
		Whereas on August 6, 2002, the President signed into law
			 H.R. 3009 (Public Law 107–210), the Trade Act of 2002, which provides for an
			 expedited procedure for congressional consideration of international trade
			 agreements;
		Whereas on July 15, 2004, President Bush and President
			 Bagabandi issued a joint statement that declared a new era of cooperation and
			 comprehensive partnership between the two democratic countries based on shared
			 values and common strategic interests;
		Whereas in November 2005, President George W. Bush became
			 the first President of the United States to visit Mongolia, and on November 21,
			 2005, President Bush and President Enkhbayar issued a joint statement declaring
			 that the two countries are committed to defining guiding principles and
			 expanding the framework of the comprehensive partnership between the United
			 States and Mongolia; and
		Whereas the United States and Mongolia would benefit from
			 expanding and diversifying trade opportunities by reducing tariff and nontariff
			 barriers to trade: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that the United States should continue to work with Mongolia to expand
			 bilateral United States-Mongolia trade opportunities and initiate negotiations
			 to enter into a free trade agreement with Mongolia.
		
